MEMORANDUM **
William B. McDermott and Donna McDermott appeal pro se the district court’s dismissal of their complaint challenging the Internal Revenue Service’s notices of determination approving collection actions with respect to their unpaid 1996 and 2001 income taxes.
The district court did not err in dismissing the McDermotts’ action pursuant to U.S. Dist. Ct. Rules D. Ariz., Rule 1.10, for failure to file an opposition to the United States’ motion to dismiss, because the district court advised the McDermotts of the consequences of failing to respond and granted them an enlargement of time to file their response. Ghazali v. Moran, 46 F.3d 52, 53-4 (9th Cir.1995). In addition, the McDermotts waived any challenge to the district court’s determination that their action should be dismissed, because they have not addressed the district court’s determination on appeal. Paladin Assocs., Inc. v. Montana Power Co., 328 F.3d 1145, 1164 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.